Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5-6, 8, 11 and 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacikyan (USP 6,994,613) in view of Pant et al (USP 10,277,114).
Hacikyan discloses a glass grinding apparatus 2 comprising a base unit assembly 4 including a work piece supporting grating 6, a water basin 24, a motor 32 having a rotatable motor shaft 30 extending upwardly from the motor 32 through an aperture in the work piece supporting grating 6, the motor shaft 30 having an upper end configured to receive a glass grinding bit 8 that is operable to grind a glass work piece when the work piece is situated on the supporting grating 6, wherein the support grating 6 configured to provide a water level view port 38 for indicating a level of water in the water basin 24, wherein the support grating 6 includes a support grating aperture through which the motor shaft 30 passes, a bit lubricating device 14 arranged to deliver the water in the water basin to the grinding bit 8 when the bit 8 mounted is mounted on the motor shaft 30, the bit lubricating device including a wetting brush 40 having a base end removably mounted to a brush holder 41 situated on the water basin 24, a tip end positioned to engage the grinding bit 8, the brush holder 41 removably engaging a brush holder 41 seating protrusion formed on a bottom of the water basin 24, an eye shield 98 including a general T-shaped eye shield frame having a central .
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacikyan (USP 6,994,613) in view of Pant et al (USP 10,277,114). Hacikyan, modified by Pant et al, discloses the claimed invention except the motor is operable to spin the motor shaft at approximately 5000rpm or at a torque of approximately 0.6 N-m or more without gearing, the power supply is operable to convert alternating current ranging between approximately 110-220 volts and 50-60 cycles into direct current having a voltage of approximately 24 volts. It would have been obvious to one having .
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacikyan (USP 6,994,613) in view of Pant et al (USP 10,277,114). Hacikyan, modified by Pant et al, discloses the claimed invention except two water view port provided by chamfers formed on a corner of the support grating. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide two water view ports because Applicant has not disclosed that two water view ports provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with one or two view ports because both perform the same function of indicating a level of water in the water basin. Therefore, it would have been prima facie obvious to modify to obtain the invention as specified in claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hacikyan.

Allowable Subject Matter
Claims 4, 7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/2020, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8-11 and 15-24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pant et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V NGUYEN whose telephone number is (571)272-4490.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dung Van Nguyen/           Primary Examiner, Art Unit 3723